ORDER GRANTING REINSTATEMENT

Comes now the Indiana Supreme Court Disciplinary Commission and recommends that the petitioner, J. Scott Barratt, be reinstated to the practice of law in this state.
And this Court, being duly advised, now finds that the recommendation of the Disciplinary Commission should be followed and that, accordingly, the petitioner should be reinstated to the practice of law in this state.
IT IS, THEREFORE, ORDERED that the petition for reinstatement of petitioner J. Scott Barratt is hereby granted. Accordingly, the petitioner is reinstated as a member of the bar of this state.
All Justices concur.